Certificate of dissent from the Court of Civil Appeals for the Fifth District. (The certificate and opinions accompanying it will be included in the report of the case.)
After a careful consideration of the case, we are of the opinion that the majority of the court reached correct conclusions upon those of the questions certified, which were treated in the majority opinion; and we deem it unnecessary to consume time in the discussion of those points, merely to state the same conclusion in different language. This disposes of all of the questions stated in the certificate except the last part of the first, relating to abandonment, and the second and fourth, as to the application of art. 4558, Rev. Stats.
Neither the district judge nor the Court of Civil Appeals has made any express finding on the subject of abandonment. The judgment rendered involves the conclusion that there had been none. This court is asked to decide, upon certain facts stated in the findings, whether or not an abandonment had taken place. We could only hold the affirmative of this question in case the evidence conclusively established the fact. This would be an inference which does not necessarily result from the facts recited. Many circumstances, besides those stated, might affect the question. As there is no statement of facts and the question has not been expressly passed upon by the courts below as a question of fact, we can not hold, as a matter of law, that there was an abandonment. The delay in extending the tracks of defendant in error is, at most, only evidence of the fact, to be weighed by the trial court and the Court of Civil Appeals.
We are of the opinion that article 4558 has no application to the case. The completion of the road to Sherman was a compliance with that statute as to this part of the road, and we do not think that the right which had been acquired to make connections and arrange terminals in that city would be forfeited by noncompliance with the provisions referred to in the construction of some other parts of the line.
Majority opinion sustained. *Page 250